Citation Nr: 0015425	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected partial complex seizure disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected arthritis of the cervical spine.

3.  Entitlement to service connection for a low-grade 
squamous inner epithelial lesion, claimed as an abnormal 
Papanicolaou (PAP) smear and dysplasia.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran served in the United States Air Force from June 
1991 to June 1997.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which established service connection for a partial complex 
seizure disorder, assigned an initial 20 percent evaluation, 
and established service connection for arthritis of the 
cervical spine, assigned an initial 10 percent evaluation, 
both effective June 13, 1997.  That rating action also denied 
service connection for a low-grade squamous inner epithelial 
lesion, claimed as an abnormal PAP smear and dysplasia.  The 
veteran disagreed with the assigned ratings and with the 
denial of service connection.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show any incidence of major seizures; nor does the probative 
evidence show that the veteran averages, or has at any time 
during the appeal period averaged, at least five-to-eight 
minor seizures weekly.

2.  The competent and probative evidence of record at most 
shows a mild limitation of cervical spine motion, with 
evidence of degenerative changes related to in-service 
trauma; service connection for a C5-to-C6 mass/herniation was 
denied by the RO in a June 1999 rating decision that has not 
been appealed by the veteran.

3.  The competent medical evidence of record shows that a low 
grade squamous inner epithelial lesion, noted as an abnormal 
PAP smear in service, resolved without recurrence or 
identified residual disability upon which to base a service 
connection claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected partial complex seizure disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8911 (The General Rating 
Formula for Minor Seizures) (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected arthritis of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes  5003, 5290 (1999).

3.  The claim of entitlement to service connection for a low-
grade squamous inner epithelial lesion, claimed as an 
abnormal PAP smear and dysplasia, is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Evaluation

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110, pertaining to the 
effective date of awards) and its implementing regulations 
did not require that the final rating be effective the date 
of the claim.  Rather, the law must be taken at its plain 
meaning, and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found, 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Initial Matters

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, as in this case, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  

In the instant case, there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  The veteran has 
been afforded examinations and opportunity to present 
evidence and argument in support of her claims and has not 
identified other evidence probative of her appeals before the 
Board.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Once a claim is found to be well grounded, the presumptions 
of credibility.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence that it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Partial complex seizure disorder

Service records and records of referral to civilian 
evaluation during service note that the veteran was diagnosed 
with a partial seizure disorder during a pregnancy, for which 
she was prescribed Tegretol.  

Service records reflect that an electroencephalogram study 
(EEG) conducted in September 1992 was essentially normal.  
EEG conducted in June 1993 was stated to be without 
indication of epileptiform discharges.  Also, EEG conducted 
in July 1994 was normal; the veteran was on Tegretol at the 
time.  Service records include an entry dated in August 1994, 
which noted a history of the veteran's coworkers having 
noticed episodes of contemplative stare followed by confusion 
and accompanied by complaints of dizziness and some episodes 
of loss of consciousness.  In January 1995 the veteran was 
evaluated for complaints of headaches, diagnosed as probably 
traction headaches.  

A service medical record dated in January 1996 notes a 
history of complex partial seizure disorder since 1992.  At 
that time the veteran was noted to have been off Tegretol for 
13 months without symptoms.  The veteran underwent neurologic 
evaluation in February 1996.  The physician noted that the 
veteran's last seizure-type episode was in August 1992, and 
that the veteran had been symptom free thereafter.  She was 
determined fit for full military duty at that time, and it 
was recommended prior restrictions be removed.

A service separation examination was conducted in February 
1997.  At that time the veteran's neurologic status was 
described as normal; an addendum notes the veteran's history 
of a seizure disorder, with no episodes since 1992.  

In March 1998 the veteran presented for a VA examination.  
The examiner noted her history of a partial complex seizure 
disorder, specifically that in 1992, while pregnant, the 
veteran had had four or five spells during which she would 
suddenly appear blank, unaware, and confused, and stare off 
into the distance, followed by a period of confusion and 
disorientation.  The veteran provided a history of continuing 
to have such spells, and stated that according to her spouse 
she talked nonsensically during such episodes.  The veteran 
denied falling down during any spells.  The veteran also 
reported headaches.  The VA examiner noted the veteran's in-
service diagnostic test results, as well as her use of 
Tegretol in service.  The veteran stated that she began to 
have a recurrence of headaches and staring spells just prior 
to her discharge in 1997, and reported currently having one-
to-two headaches a month, lasting four-to-five days.  She 
stated that her spells were associated with such headaches, 
and she would have three-to-five seizure episodes during each 
headache.  The VA examiner expressed uncertainty as to 
whether the veteran's spells were in fact partial complex 
seizures.  In April 1998 the veteran underwent EEG, which was 
interpreted as normal.  A report of magnetic resonance 
imaging at that time was also normal. 

The veteran's partial complex seizure disorder is currently 
evaluated as 20 percent disabling under 38 C.F.R. §  4.124a, 
Diagnostic Code 8911, pertaining to petit mal epilepsy, which 
is rated under the General Rating Formula for Minor Seizures.  
Her award is effective June 13, 1997, the day following her 
discharge from service.  

Notes (1) and (2) in the Schedule provide that a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness and that a minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  The Board emphasizes that none of the competent 
medical evidence, nor the veteran's own arguments, indicate 
that the veteran now experiences, or has in the past 
experienced major seizures.  

The General Rating Formula for Minor Seizures provides for 
assignment of a 10 percent evaluation where there is a 
confirmed diagnosis of epilepsy with a history of seizures.  
Where the evidence demonstrates at least one major seizure in 
the last two years, or at least two minor seizures in the 
last six months, a 20 percent evaluation is warranted.  With 
at least one major seizure in the last six months or two in 
the last year, or averaging at least five to eight minor 
seizures weekly, a 40 percent evaluation is assigned.  To 
warrant assignment of a 60 percent evaluation the evidence 
must show that the veteran averages at least one major 
seizure in four months over the last year, or nine-to-10 
minor seizures per week.  An average of at least one major 
seizure in three months over the last year, or more than 10 
minor seizures weekly, warrants assignment of an 80 percent 
evaluation.  Where a veteran averages at least one major 
seizure per month over the last year a 100 percent evaluation 
is assigned.  

The Schedule further provides the following:  

When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  This 
rating will not be combined with any other rating for 
epilepsy.  General Rating Formula for Minor Seizures, Note 
(1) (1999).  There will be no distinction between diurnal and 
nocturnal major seizures.  General Rating Formula for Minor 
Seizures, Note (3) (1999).

The competent evidence of record does not show that the 
veteran averages, or has at any time during the appeal period 
averaged, at least five-to-eight minor seizures weekly.  At 
most, and by the veteran's history alone, the record reflects 
report of one-to-two headaches monthly, associated with 
three-to-five seizure episodes during the headaches.

Moreover, the Board notes the March 1998 examiner's 
expression of uncertainty as to whether the veteran was, in 
fact, experiencing seizures, and further notes in-service 
notations that the veteran had experienced seizure episodes 
only during her pregnancy in 1992, with cessation thereafter, 
first while taking Tegretol, and then after ceasing 
medication therapy.  Accordingly, there is no competent 
evidence of record showing an increased frequency of minor 
seizures or showing any major seizures so as to warrant 
assignment of a higher evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

The Board finally notes that this is not a case where there 
is an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim.  Rather, the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 20 percent under the Schedule and the 
veteran's claim is denied.  See 38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

Arthritis of the cervical spine

Service records reflect that in July 1995 the veteran 
presented with complaints of headaches and neck pain, without 
precipitating strain or injury; the assessment was somatic 
dysfunction of the cervical spine and she was referred for 
manipulative therapy.  In October 1995, the veteran was 
involved in a motor vehicle accident.  Thereafter she 
complained of forehead pain; the impression was a mild head 
injury without neurologic deficits.  In January 1997 the 
veteran presented with complaints of left-sided neck pain 
after falling on the ice and landing on her head.  The 
impression was a strain.  The report of medical separation 
examination, dated in February 1997, shows that the veteran's 
neck and spine were clinically evaluated as normal.

In March 1998, the veteran underwent diagnostic testing of 
the cervical spine, which revealed significant disc space 
narrowing at the C5-to-C6 level.  Examination at that time 
revealed limited lateral bending of the neck and posterior 
neck tenderness on the right side.  The impression was severe 
episodic neck pain, stated to be somehow related to her other 
problems and to involve headaches as well.  

In a rating decision dated in May 1998, the RO established 
service connection for arthritis of the cervical spine, and 
assigned an initial 10 percent evaluation, effective June 13, 
1997. 

In February 1999 the veteran again appeared for VA 
examination.  The examiner noted persistent neck pain and 
dysfunction since the veteran's in-service fall on the ice.  
The examiner noted a full range of neck motion, with pain on 
motion and posterior neck tenderness at the C5 to C6 level.  
There was no evidence of radicular symptoms or sensory 
deficits.  The impression was discogenic disease of the 
cervical spine.  

In a rating decision dated in June 1999, the RO denied 
service connection for a mass at C5-to-C6; the veteran has 
not expressed disagreement with that denial.  

The veteran's cervical spine arthritis is current evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, pertaining to arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis is to be rated on the 
basis of limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.

The appropriate diagnostic code in this case is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, pertaining to limitation of 
cervical spine motion.  That code provides for a 10 percent 
evaluation for mild limitation of motion; higher evaluations 
require evidence of moderate or severe motion limitation.  In 
this case, examination in 1997 showed some limitation of 
lateral bending, but no limitation in other areas and no 
competent evidence of moderate or severe cervical limitation.  
Moreover, more recent examination specifically noted no 
limitation of cervical motion.  Accordingly, at most the 
veteran would warrant assignment of a 10 percent evaluation 
under Diagnostic Code 5290, equal to her currently assigned 
evaluation.

The Board also recognizes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  Disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  However, in this case, there is 
no additional functional loss due to pain, insofar as even 
with consideration of the veteran's neck pain he demonstrated 
a full or nearly full range of cervical motion.  Accordingly, 
a higher evaluation is not warranted based on consideration 
of the factors of 38 C.F.R. §§ 4.40, 4.45, 4.59.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); see also Gifford v. 
Brown, 6 Vet. App. 269 (1994).  In that regard it notes that 
the RO has specifically denied service connection for disc 
disease at C5-to-C6 and that application of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999) is not in 
order.  Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

Thus, as the competent and probative evidence of record at 
most shows a mild limitation of cervical spine motion with 
evidence of degenerative changes related to in-service 
trauma, the preponderance of the evidence is against 
assignment of a higher evaluation for cervical spine 
arthritis and the veteran's claim is denied.  

Other Matters

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  She has been advised of the laws and regulations 
pertinent to disability evaluation to include those relevant 
to the musculoskeletal and neurologic systems.  She has also 
been afforded an examination and opportunity to present 
argument and evidence in support of her claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).  The RO also 
appears to have considered the appropriateness of the 
veteran's evaluations throughout the entire period since the 
effective date of the grant of service connection.  The 
record does not show that the veteran was entitled to 
evaluations in excess of the currently assigned 10 and 20 
percents, respectively, for any period since the effective 
date of the grant of service connection.

Service Connection

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as malignant tumors, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  

However, even under this regulation, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology if the 
condition is not one where a lay person's observations would 
be competent.  See Niemied v. West, No. 96-920 (U.S. Vet. 
App. Dec. 1, 1999) (per curiam) (the Court found the 
veteran's claim not well grounded where there was no medical 
evidence of a chronic psychiatric disorder manifested in 
service, and where there was no medical evidence linking a 
diagnosed post-service psychiatric disorder to service); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999); Wade v. 
West, 11 Vet. App. 302 (1998); Boyer v. West, 11 Vet. App. 
477 (1998), aff'd on reh'g, 12 Vet. App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis

A service record reflects that a PAP smear taken in March 
1996 revealed a low-grade squamous intraepithelial lesion 
with mild dysplasia and changes suggestive of human papilloma 
virus.  A record dated in June 1996 notes a history of 
abnormal PAP, with mild dysplasia; the impression was 
probably low-grade squamous intraepithelial lesion; repeat 
PAP smear was normal.  A record dated in September 1996 notes 
the above history, but shows that testing at that time was 
grossly normal without lesion.  Testing in December 1996 and 
April 1997 was also normal.  A service separation examination 
was conducted in February 1997.  At that time the veteran's 
gynecologic status was marked as normal.

VA gynecologic examination, performed in April 1998, includes 
note of a past history of a low grade squamous inner 
epithelial lesion stated to have resolved spontaneously; the 
examiner stated that long-term follow-up was required since 
such lesions might recur in the future.  

The Board first notes that the Court has held that where a 
veteran files a claim within a month of discharge from active 
service, as in this case, and medical reports relating to his 
separation make reference to his claimed condition(s), then 
the in-service medical evidence is sufficient to demonstrate 
the existence of a current disorder (as of the filing date of 
the claim) and a relationship of that disorder to service.  
See Hampton v. Gober, 10 Vet. App. 481 (1997).  The facts of 
this case are, however, distinguishable.  First, although the 
veteran's service medical records include notation of a low-
grade squamous inner epithelial lesion, subsequent service 
records themselves note the absence of such, and, 
significantly, no gynecologic problem was noted at discharge.  
Accordingly, unlike the Hampton, facts, no current disability 
was noted at discharge.

Moreover, there is post-service medical evidence specifically 
ruling out the presence of such a lesion, i.e., the 1998 VA 
examination report, which noted a spontaneous resolution of 
such without evidence of current disability.  As noted above, 
a claim for service-connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  So it is in this 
case.

The Board further notes that in Martin v. Gober, 10 Vet. App. 
394 (1997), in which the Court held that the prediction of a 
future disability can well ground a claim, depending on the 
specificity, relative certainty expressed, and the context.  
In that regard, the Board recognizes that the 1998 VA 
examiner raised the possibility of future recurrence of a 
lesion such as noted in service records.  However, in the 
Martin case, the Court looked backward to informed consent 
information provided to the veteran in conjunction with 
radiation therapy.  Such consent information specifically 
advised of the possibility that the veteran would later 
develop stomach problems, and, in fact, the veteran did 
develop such problems.  Here, the veteran has not as of this 
date manifested recurrence of the lesion found in service.  
Also, the Board emphasizes the Court's consideration in 
Martin, as to any time frame and/or degree of certainty was 
indicated in the prediction of future disability.  Here, the 
VA examiner has merely cited the possibility of future 
recurrence that merited periodic follow-up medical attention.  
In short, neither that physician nor other competent evidence 
in the claims file identifies existing disability so as to 
well ground the veteran's claim.  See Caluza, supra.  

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); 38 
C.F.R. § 3.159(a) (1999); see also Morton v. West, 12 Vet. 
App. 477 (1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  There is 
thus no duty on the part of VA to afford the veteran an 
examination.  See Brewer v. West, 11 Vet. App. 228, 235 
(1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete her application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 1999); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with her 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the instant case, however, the veteran 
has not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.


ORDER

An evaluation in excess of 20 percent for service-connected 
partial complex seizure disorder is denied.

An evaluation in excess of 10 percent for service-connected 
arthritis of the cervical spine is denied.

Service connection for a low-grade squamous inner epithelial 
lesion, claimed as an abnormal PAP smear and dysplasia, is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

